Citation Nr: 9924353	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  99-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward A. Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision rating issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
his COPD is related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for COPD.  A veteran who submits a 
claim for benefits to the VA shall have the burden of 
offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The veteran asserts that he was exposed to gas after a 
canister exploded when he served in a refrigeration 
maintenance unit in New Guinea during World War II.  He 
asserts that he went to a field hospital for several days 
following the incident.  Although service medical records for 
the period of March 1943 to January 1946 do not reflect the 
veteran's injury or period of hospitalization, the Board will 
presume that he was exposed to some type of substance in 
service for the purpose of determining whether his claim is 
well grounded.  See King v. Brown, 5 Vet.App. 19, 21 (1993).

Medical evidence indicates that the veteran is currently 
suffering from severe COPD.  A statement from the Trimble 
Township Family Medical Clinic relates that the veteran was 
first seen in March 1991 with a diagnosis of COPD.  The May 
1994 private hospital report shows that he had been admitted 
to a hospital following a diagnosis of COPD.  A VA outpatient 
treatment record dated April 1998 reflects that the veteran 
is being treated for COPD, including the use of a nebulizer 
for breathing purposes.  COPD was confirmed on VA examination 
in June 1998.  Moreover, an April 1998 imaging report and May 
1998 chest x-rays show that the veteran has COPD.  A report 
of a May 1998 VA evaluation sets forth the veteran's history 
of having had a tank of ammonia blow up near him; however, 
the examiner offered no comment or opinion concerning the 
etiology of the veteran's COPD.  The Board finds these 
records sufficient to show that the veteran is currently 
suffering from COPD.  They do not, however, link the 
veteran's COPD to his period of active service.  

Beyond the veteran's assertions, there is no evidence of 
record linking the COPD to the veteran's period of active 
service.  The veteran's assertions are insufficient to 
satisfy the nexus requirement because the veteran is a 
layperson with no medical training or expertise to determine 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As the veteran has not submitted competent 
medical evidence of a nexus between his COPD and period of 
active service, his claim must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.  

As a final matter, the Board notes that during an outpatient 
visit in April 1998, the veteran mentioned that he was 
receiving treatment from Dr. Fovis in Nelsonville, Ohio.  The 
veteran is hereby notified that if he submits records of this 
treatment at a later date, they may serve to well ground his 
claim.  38 U.S.C.A. § 5103(a) (West 1991); see McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  However, in 
the absence of a well grounded claim, VA has no duty to 
assist the veteran in obtaining such records.  Epps, 126 F.3d 
at 1468-69.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.



ORDER

A well-grounded claim not having been submitted, service 
connection for COPD is denied.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

